MORRIS, District Judge.
Radio Corporation of America charges Radio Audion Company with infringement of claims 1 and 37 of letters patent No. 803,684, to John Ambrose Fleming, dated November 7, 1905, by making, using, and selling a radio or wireless telegraph and telephone device known as an “audion.” A motion for preliminary injunction has been heard upon bill, affidavits, and documentary evidence. I have examined the record, and have studied the briefs of the respective parties with care. Defendant’s device'may be used as a detector, an amplifier, and as a generator of high-frequency electrical oscillations.
As the record now stands, I think claim 1 of the patent is valid, and that defendant’s device, when it is used as a detector, falls within that claim. This makes it unnecessary to determine whether claim 37 is invalid for want of a supplemental oath; but, assuming that claim *629also to be valid, I am not satisfied by the present record, consisting largely of ex parte affidavits, that the defendant’s device, when used as an amplifier, or as a generator of high-frequency, electrical oscillations, falls within the scope of either of those claims, and consequently the defendant should not now be enjoined from making or selling its devices for the latter uses. I think a more elaborate expression of views at this time would serve no useful purpose.
A decree directing the issuance of a preliminary injunction, enjoining and restraining the defendant from making or selling its device for use as a detector, may be submitted.